Citation Nr: 0302407	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  01-07 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left foot drop 
and left heel ulcer, secondary to service-connected residuals 
of a total left knee replacement.

2.  Entitlement to an increased rating for residuals of a 
total left knee replacement, currently evaluated as 60 
percent disabling.

3.  Entitlement to a total disability rating for compensation 
due to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to April 
1946.

This matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, denying the 
veteran's claim for secondary service connection for a left 
foot drop and left heel ulcer, and his claim of entitlement 
to an increased rating for residuals of a total left knee 
replacement.  By further action in August 2000, the RO denied 
entitlement of the veteran to a total disability rating for 
compensation due to individual unemployability (TDIU).


FINDINGS OF FACT

1.  Competent medical evidence indicates that the veteran's 
left foot drop and left heel ulcer are the result of his 
service-connected residuals of a total left knee replacement 
and management thereof.

2.  The veteran has a general equivalency diploma and 
previous work experience as a store clerk.  He stopped 
working in 1981.

3.  The veteran's service-connected disabilities, alone, 
render him unemployable considering his educational and 
occupational background.


CONCLUSIONS OF LAW

1.  Left foot drop and a left heel ulcer are proximately due 
to or the result of the veteran's service-connected residuals 
of a total left knee replacement.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2002).

2.  The criteria for the assignment of a TDIU have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.15, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

In 2000, the President of the United States signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefined and expanded the obligations of VA with respect 
to its duty to assist and notify claimants.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  As well, 
changes to the Code of Federal Regulations were made in 
response to the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  The record reflects that the veteran 
was made aware of the changes brought about by passage of the 
VCAA in the RO's letter of April 2001 to him.  In view of the 
favorable decision reached in this case, however, the need 
for discussion of the RO's attempts to comply with the newly 
established law and regulations relating to the VCAA is 
obviated.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

There are indications in the record that the veteran was 
asked by the RO to appear for one or more examinations in 
connection with his claims for service connection for left 
foot and heel disabilities, and a TDIU.  The record also 
denotes the veteran's inability to travel, due to multiple, 
disabling conditions and this is verified by medical data on 
file and through opinions from the veteran's treating 
physician.  While such physician at one point had theorized 
that the veteran could travel by ambulance to a VA 
examination, that, too, was beyond the appellant's physical 
capabilities.  To that extent, good cause for the veteran's 
failure to appear for scheduled examinations during 2001 is 
shown, although it is apparent that such failure was not a 
basis for denial of any of the veteran's claims.  38 C.F.R. 
§ 3.655 (2002).  The evidence already of record is found to 
be sufficient to adjudicate the merits of the claims for 
secondary service connection and a TDIU, and notice is taken 
that statements from a private physician may be accepted for 
rating of a claim without further examination.  See 38 C.F.R. 
§ 3.326(c) (2002).

Secondary Service Connection

Service connection may be granted for disability that is 
proximately due to or the result of or being aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (additional 
disability resulting from the aggravation of a nonservice-
connected disorder by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a)). 

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The record reflects that service connection has previously 
been established for residuals of a total left knee 
replacement, for which a 60 percent schedular evaluation has 
remained continuously in effect since May 1993.  Due to a 
failure of the total knee arthroplasty, a revision was 
required during a period of VA hospitalization in early 1992.  
Postoperatively, the veteran was found to have fever and 
there was serous drainage from the wound site.  Surgical 
incision and drainage followed, with a culture from the wound 
site identifying hemolytic Streptococci.  The postoperative 
course was further complicated by a peroneal nerve palsy, for 
which bracing was required.  Among the discharge diagnoses 
were a failure of a total knee arthroplasty, peroneal nerve 
palsy, diabetes mellitus, and a left heel decubitus ulcer.  

On a VA examination in February 1995, the veteran complained, 
in pertinent part, of a skin breakdown of the left heel, and 
an extension contracture of the left lower extremity that 
adversely impacted his ability to ambulate.  Adherent scar 
formation over the left calcaneus was shown and it was felt 
that such area was sore and prone to further breakdown.  The 
veteran was unable to bend his left knee past 55 degrees and 
ambulation was difficult due to fatigue.  

In a report, dated in October 1999, Bernard J. Imrich, M.D., 
indicated that, as a direct result of left knee surgery, the 
veteran had developed a left foot drop, secondary to surgical 
nerve damage, and a pressure ulcer over the left heel.  A 
protracted course of antibiotic therapy in an effort to clear 
the left heel ulcer was noted.  

On a VA examination in December 1999, the veteran described 
marked functional restrictions following a January 1992 
revision of his left knee arthroplasty.  Contracture about 
the left foot and ankle was noted, and it was noted that he 
was taking two tablets of Tylenol with codeine daily due to 
his left lower extremity symptoms.  On clinical evaluation, 
the veteran was able to stand only momentarily without 
support and would have fallen if not supported by his sons.  
Significant swelling and discoloration of the left foot were 
present, with there being an active contraction of left ankle 
dorsiflexion and plantar flexion.  The left ankle rested in 
approximately 10 degrees of equinus.  There was skin coverage 
of the left heel, but a large portion of the left heel pad 
was absent and its skin was thin, shiny, and vulnerable.  The 
examiner was unable to determine what proportion of the 
veteran's left ankle and foot problems were attributable 
exclusively to his service-connected knee disability, as the 
possibility of some superimposed functional restrictions due 
to peripheral vascular disease, diabetes, or other medical 
condition, was presented.  

In this case, there is evidence of chronic disability 
involving a left foot drop and skin ulceration of the left 
heel.  Dr. Imrich provided a medical opinion causally linking 
such disabilities to the veteran's left knee disorder and its 
treatment.  Such opinion is not otherwise contradicted by the 
other medical evidence or opinion on file in this matter, 
including the report of a VA medical examiner in December 
1999.  Such physician merely raised the possibility of 
superimposed disability of the left foot by nonservice-
connected entities, although he did not exclude the 
possibility that left foot and heel disablement was the 
direct result of the veteran's service-connected left knee 
disorder.  The only definitive evidence is that provided by 
the treating physician and it remains uncontradicted.  
Accordingly, grants of secondary service connection for a 
left foot drop and left heel ulcer are found to be in order.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  Id.  For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992); see 
Karnas v. Derwinski, 1 Vet. App. 301 (1991). 

In the matter at hand, service connection has been 
established for residuals of a total left knee replacement, 
for which a 60 percent evaluation is in effect, and for a 
left foot drop and left heel ulcer, for which ratings have 
not to date been undertaken.  Notwithstanding the fact that 
the foot drop and heel ulcer are not rated, the 60 percent 
rating in effect for the total knee replacement, alone, 
satisfies the schedular requirements for the assignment of a 
TDIU set forth in 38 C.F.R. § 4.16(a).  

The question thus presented by the veteran's appeal is 
whether he is unemployable by reason of his service-connected 
disabilities, considering his educational and occupational 
background.  Evidence on file indicates that the veteran has 
a general equivalency diploma and past work experience as a 
coal miner.

The record includes medical data and opinion denoting the 
existence of significantly disabling service-connected 
disabilities involving the left knee, left foot drop, and a 
left heel ulcer.   Included therein are statements, dated in 
September 1999 and February 2001, wherein a private treating 
physician indicated that the veteran was totally and 
permanently disabled as a result of his service-connected 
left knee injury and treatment therefor with multiple 
complications.  The most recent VA examination, which was 
performed in December 1999, disclosed findings which prompted 
the examiner to conclude that the veteran's left lower 
extremity abnormalities imposed substantial and severe 
functional restrictions, to include an inability to ambulate 
without assistance.  As well, the examiner found that the 
substantial functional restrictions related to the veteran's 
left knee were the result of service-connected disability, 
although he was unable to determine what proportion of left 
ankle and foot problems were attributable exclusively to 
service-connected disability in light of the possibility of 
superimposed functional restrictions of the left ankle and 
foot associated with peripheral vascular disease, diabetes, 
or other medical condition.  Although the VA examiner was 
unable to opine the degree to which left ankle and foot 
problems were the result of service-connected left knee 
disability, that fact does not diminish the opinion he 
offered or otherwise challenge the opinion presented by the 
private treating physician.  It, too, must be remembered that 
a grant of service connection for left foot disablement is 
herein made on the basis of its etiological relationship to 
service-connected disability of the left knee and its 
treatment.  Whether that action may have prompted the VA 
examiner, who in December 1999 was unable to distinguish 
functional loss as attributable to service-connected 
disability versus nonservice-connected disorders, to conclude 
otherwise is unknown and open only to speculation.  
Nevertheless, the evidence supportive of a grant of a TDIU 
outweighs that which is contrary, and, as such, it is 
concluded that the veteran's entitlement to a TDIU is 
established.


ORDER

Service connection for left foot drop and a left heel skin 
ulcer, secondary to service-connected residuals of a total 
left knee replacement, is granted.

A TDIU is granted, subject to those provisions governing the 
payment of monetary benefits.


REMAND

With respect to the claim of entitlement to a schedular 
increase for the appellant's left knee disorder further 
action is necessary in order to afford the veteran a 
requested RO hearing.  Such request was made known by the 
veteran in his representative's statement, dated February 24, 
2000, and received by the RO on the next day.  No action to 
date has been taken with respect to such request, and remand 
action is therefore required.  As well, further procedural 
and evidentiary actions, as outlined below, are needed, 
particularly as it appears that additional, pertinent medical 
evidence was received by the RO following issuance of the 
statement of the case and no supplemental statement of the 
case is shown to have been prepared.

On the basis of the foregoing, the issue of the veteran's 
entitlement to a rating in excess of 60 percent for residuals 
of a total left knee replacement is REMANDED to the RO for 
the following:

1.  The RO should advise the veteran in 
writing that he is in receipt of the 
maximum schedular rating assignable under 
38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2002) for residuals of a total left knee 
replacement.  Assignment of a 100 percent 
schedular evaluation requires a showing 
of yet another total left knee 
replacement.  The only other possibility 
is that of assignment of an 
extraschedular evaluation of increased 
disability on the basis of frequent 
periods of hospitalization or a marked 
interference with employment due to the 
knee disorder alone.  

The veteran should also be advised of his 
right to submit additional evidence or 
argument in support of his entitlement to 
a rating in excess of 60 percent for his 
left knee disorder.  If he needs 
assistance in obtaining such evidence, he 
should notify the RO.  The RO should 
thereafter attempt to obtain the 
referenced evidence.  The veteran should 
also be made aware that VA will undertake 
reasonable efforts to obtain relevant 
evidence such as private medical records, 
employment records, or records from state 
or local government agencies; and that it 
will make as many requests as necessary 
to obtain records from Federal agencies, 
unless it is decided that it is futile to 
continue to ask for the records or it is 
evident that the records do not exist.  
If VA has difficulty obtaining any 
records, the veteran will be notified and 
offered the opportunity to obtain and 
submit the evidence to VA.  

2.  The RO must obtain any pertinent 
records of inpatient and outpatient 
medical treatment compiled by VA since 
October 1998.  Such records, once 
obtained, must then be added to the 
claims folder.

3.  Arrangements should be made to afford 
the veteran an RO hearing as to his claim 
of entitlement to a rating in excess of 
60 percent for residuals of a total left 
knee replacement.  This request was made 
on the veteran's behalf in February 2000.  

4.  Following the completion of the 
foregoing, the claim should be 
readjudicated by the RO.  In the event 
that the benefit sought on appeal is not 
granted, the veteran and his 
representative should be afforded a 
supplemental statement of the case.  The 
case should then be returned to the Board 
for further review, if otherwise in 
order.



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



